Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  January 13, 2016

The Court of Appeals hereby passes the following order:

A16A0090.  HAMAD v.                  PROMINENCE COURT COMMUNITY
    ASSOCIATION, INC.

      This appeal was docketed on September 9, 2015. The appellant’s brief,
including enumerations of error, was due to be filed no later than September 28, 2015.
Court of Appeals Rule 23 (a). The appellant requested an extension to file on
September 28, 2015 which was granted and the brief was due by October 28, 2015.
The appellant, however, has failed to file a brief.
      On November 12, 2015, the appellee filed a motion to dismiss the appeal,
based on the appellant’s failure to file a brief, and also filed a brief addressing the
propriety of the underlying judgment. The appellant also failed to respond to this
motion. Accordingly, the appellee’s motion to dismiss is hereby GRANTED due to
the appellant’s failure to file a timely brief and enumeration of errors. Court of
Appeals Rule 23 (a).



                                        Court of Appeals of the State of Georgia
                                                                             01/13/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.